IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40215
                         Conference Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

VICENTE CABALLERO-RODRIGUEZ,
also known as Antonio D. Toribio,

                                     Defendant-Appellant.


                         --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-409-1

                         --------------------
                           October 19, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Vicente

Caballero-Rodriguez has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).

Caballero-Rodriguez has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.    Accordingly, counsel’s motion to withdraw

is GRANTED.    Counsel is excused from further responsibilities


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40215
                              - 2 -

herein, and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.